Citation Nr: 1739493	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to August 6, 2013 and in excess of 70 percent from August 6, 2013 for service-connected depressive disorder. 

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 6, 2013.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO jurisdiction has since been changed to St. Petersburg, Florida.

The Board previously remanded this matter in July 2015 for further development.  Thereafter, in pertinent part, an April 2016 rating decision granted entitlement to individual unemployability, effective August 6, 2013 and increased the Veteran's evaluation of service-connected depressive disorder to 70 percent, effective August 6, 2013.  

In July 2016, the Veteran filed a notice of disagreement with the April 2016 rating decision contending he was entitled to an earlier effective date for the grant of the 70 percent disability rating for service-connected depressive disorder as well as for TDIU.  A statement of the case was issued in September 2016 addressing the Veteran's earlier effective date claims, and the Veteran separately perfected an appeal as to those issues.  See September 2016 VA Form 9, substantive appeal.  However, as the Veteran's claim for an increased initial rating for depressive disorder remains on appeal, the Board has recharacterized the issue to reflect that "staged" ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  Similarly, the Veteran's claim for TDIU prior to August 6, 2013, remains on appeal and need not be characterized as one for an earlier effective date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the Veteran is not prejudiced by this interpretation of his claim, as it is favorable to him.



FINDINGS OF FACT

1. For the entire period at issue, the Veteran's depressive disorder has resulted in occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood.

2. Prior to August 6, 2013, the Veteran's service-connected disabilities were depressive disorder (now rated 70 percent), moderate degenerative joint disease of the lumbar spine (rated 20 percent), and left lower L5 radiculopathy associated with moderate degenerative joint disease of the lumbar spine (rated 10 percent); the competent evidence reasonably establishes they were of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire period at issue, the criteria for a rating of 70 percent for service-connected depressive disorder have been met but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a TDIU prior to August 6, 2013, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See January 2011 VCAA correspondence.   Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) and VA treatment records were associated with the claims file.  The Veteran was also afforded an adequate examinations.  The examiners considered the relevant history of the Veteran's depressive disorder and provided a detailed analysis to support the conclusion reached regarding employability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Depressive Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to major depressive disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although major depressive disorder is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's major depressive disorder are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's major depressive disorder that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks)1 or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

Turning to the medical evidence of record for the entire period at issue, a July 2010 VA treatment record reported a history of heavy alcohol drinking as well as avoidance of people and crowds.  The Veteran was hypervigilant and isolated himself.  Additionally, the Veteran reported sleep problems occurring with night awakenings and nightmares from Vietnam combat.  The Veteran indicated he lacked enjoyment from life and became depressed frequently.  He had reduced energy, interest and enjoyment going back to the past four years or longer.  However, he had no suicidal ideations, homicidal ideations or hallucinations.  

In September 2010, the Veteran and his fiancée called the VA Suicide Prevention Coordination number regarding the Veteran's service-connected benefits.  However, there was no indication of any suicidal issues, just an attempt to seek help with disability benefits.

A February 2011 VA examination documented the Veteran's history of hospitalizations for treatment of depression and substance dependence in the late 1970's and 1980's.  He was presently being treated for mental health and took anti-depressant medication.  The Veteran reported being married and divorced twice with three children.  He was unsure how many grandchildren he had and had not seen his children in about five years.  He kept to himself and did not have friends or attend social events or gathering.  He did take care of his pet dog but otherwise did not have hobbies or activities of interest.  Additionally, he had been unemployed due to his disabilities since 2007.  He also reported becoming anxious in crowded settings and needing medication to avoid a panic attack.  He had no homicidal or suicidal ideations but reported being irritable and losing his temper.  Thoughts of hurting people accompanied his anger in those situations.  The examiner found the Veteran's symptoms caused reduced reliability and productivity.

A February 2011 VA treatment notation reported the Veteran had been depressed with low energy, low activity and reduced enjoyment from life.  He stated he had lost relationships, avoided war movies and avoided going out in public and being around people in general.  He also did not shop in the daytime so he could avoid people.  He was also easily irritated which contributed to him losing two marriages and having poor relationships with his children.  Additionally, the Veteran reported persistent sleep problems and feeling tired most days.  His mood was depressed most of the time and very despondent about the way his life was developing.  Most days, he sat at home and watched television.  The Veteran had also lost about twenty pounds since his last visit.  However, he was not suicidal, not hallucinating and not homicidal at the time of the visit.  

A February 2012 VA treatment notation indicated the Veteran was not suicidal, not homicidal and not hallucinating.  He was assessed with major depressive disorder, recurrent, amongst other diagnoses.  
Thereafter, a VA examination was performed in December 2012.  The Veteran was diagnosed with major depressive disorder, recurrent.  The examiner found the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported he had been married and divorced twice and had three children and six grandchildren.  He indicated he did not have a close relationship with his children and did not hear from them often.  He had some acquaintances but did not have friends and avoided social events and gatherings.  He tried to go fishing in the summer but had difficulty with most physical activities due to his back pain.  He also indicated he did not trust people and did not maintain relationships.  He avoided crowded settings and did not like to be around strangers.  He stated he left people alone and wanted to be left alone.  Additionally, he became anxious when driving in traffic.  He endorsed symptoms including depressed mood, anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  

After the Veteran's 2012 VA examination, the record does not reflect he sought consistent mental health services.  A March 2013 initial treatment plan noted symptoms including excessive worry, difficulty controlling worry, restlessness, tense, tiredness, difficulty concentration, irritability and difficulty sleeping.  However, following the initial treatment meeting, the Veteran failed to attend several follow-up consultation appointments.  

A private psychological examination was then performed in August 2013.  The Veteran was diagnosed with recurrent major depressive disorder.  The examiner found the Veteran's psychological symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran's history of his two marriages and divorces were noted, along with his limited social outlets and friends.  Symptoms endorsed during the examination included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to diminished circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene and intermittent ability to perform activities of daily living.  A GAF score of 50 was assigned due to his symptoms of irritability, isolation, withdrawal, and neglect of basic hygiene.

Later, a VA psychological examination was performed in November 2015.  The examiner noted the Veteran was divorced and not presently involved in an intimate relationship.  The examiner found the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting and an inability to establish and maintain effective relationships were found on examination.  On examination, the Veteran was causally but normally dressed, with normal speech pace but flat speech prosody.  He was oriented to date, person and place but revealed a slowed cognitive and motor tempo as would be expected from his diagnosis.  He also reported significant remote and recent memory problems, indicating he had marked difficulties with recalling sequences of events, places and other aspects of his life history.  The Veteran's mood and affect were flat, invariant, and depressed.  The only exception was the Veteran's irritability and anger.  

Additionally, a November 2015 VA treatment notation documented the Veteran's symptoms of high level of irritability regarding ongoing depressive and PTSD related symptoms along with anhedonia, disrupted sleeping, decreased need for food, arousal (hypervigilance), negative mood, intrusive thoughts and ongoing sense of "impending doom."  The Veteran reported being the primary caregiver for his aging mother who was diagnosed with Parkinson's.  Additionally, the Veteran reported overall dissatisfaction with his life.  Further, the Veteran reported previously enjoying fishing, golfing and sports but indicated that he no longer engaged in those activities due to chronic pain and lack of desire.

The evidence of record describes the Veteran's constant depression, difficulties with sleep, including frequent nightmares, as well as his irritability and anger.  The result of his symptoms is social isolation with poor relationships, inability to work, anger issues and reduced enjoyment from life.  Additionally, the record reflects the Veteran's struggle with chronic sleep impairment, as well as impaired short and long term memory and difficulty adapting to stressful circumstances.  

Socially, his avoidance was noted as early as July 2010 in the record.  In February 2011, the Veteran was noted as having been married twice and divorced twice with no relationship with his children or his grandchildren.  He was not even certain how many grandchildren he had at one point.  Social avoidance also led him to shop only at night and have limited hobbies or activities, causing him to watch television most days.  Additionally, the Veteran did not report having any friends or hobbies.  Hypervigilance, intrusive thoughts and irritability along with depressed mood were also all documented.  Occupationally, the Veteran had not worked since 2007 and cited issues with his anger and irritability as the reasons for his lack of employment.  

Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent for the entire period at issue.   

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  While not presently married, he was married at two different times.  Additionally, while he indicated he spent the majority of time in his home and did not have any friends, he still was able to maintain a relationship with his parents, whom he took care of in their elderly age.  These social relations, even if limited, belie the notion of the Veteran having total social impairment.

For these reasons, a 70 percent rating, but no higher, is warranted for the entire period at issue for the Veteran's service-connected depressive disorder.

TDIU

The Veteran is currently in receipt of a TDIU effective August 6, 2013.  He contends he is entitled to a TDIU prior to that date, as he has not been able to work due to his service-connected disabilities since the date of his claim (January 6, 2011).

The Veteran completed a VA Form 21-8940 in September 2010 and again in February 2011.  On those forms, the Veteran reported he had not worked in the past five years and his last employment was as a mechanical assembler.  Further, he reported having one year of college education and no additional education or training before he became too disabled to work.

The Veteran was provided with several VA examinations throughout the period at issue which provided insight as to how his service-connected disabilities would affect his employment.  The February 2011 VA psychiatric examiner found the Veteran was not considered to be unemployable due solely to symptoms of his depression, though he was found to have reduced reliability and productivity as a result of his depression.  Additionally, anger and irritability issues were highlighted in the examination, which would clearly impact his ability to work with others.

A March 2011 VA general medical examination documented the Veteran's lumbar spine moderate degenerative joint disease and found the disability caused decreased mobility, problems with lifting and carrying as well as difficulty reaching.  Pain was also reported.  These limitations caused problems with the Veteran's daily activities.  The examiner further documented persistent daily pain with flare-ups following rotation of the lumbar spine with sitting for more than two hours.  In light of that restriction, the examiner noted the impairment would cause severe issues with his ability to work in a physically demanding occupation.  Frequent absenteeism due to flare-ups or periods of incapacitation with demands of repetitive lifting/twisting/forward flexion would also be likely.  However, the examiner indicated the Veteran could maintain sedentary employment, especially with his ability to sit for at least two hours before needing to change positions.  

At the December 2012 psychiatric examination, the Veteran reported being a maintenance worker at Walt Disney World for eight years but last worked in December 2004.  He stated that during his last three years of employment, he had difficulty working a full 40 hour week due to his back pain and was placed on Social Security Disability in 2007.

The Veteran was found disabled by SSA in January 2007 with a primary diagnosis of PTSD and a secondary diagnosis of depression.  

Total ratings may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  

Prior to August 6, 2013, service connection was in effect for depressive disorder, moderate degenerative joint disease of the lumbar spine, and left lower L5 radiculopathy associated with moderate degenerative joint disease of the lumbar spine.  As the depressive disorder is now rated 70 percent disabling prior to August 6, 2013, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied for that period of time.

The evidence of record also reasonably establishes that prior to August 6, 2013, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(a).  Specifically, he clearly suffered from severe irritability and anger issues which impacted his ability to work with others and caused him to live in virtual social isolation.  Additionally, his lumbar spine disability limited him to sedentary work and the Veteran's non-exertional limitation of not interacting with people would seriously limit his prospects on finding many forms of non-physical work.   

Accordingly, the Board concludes that the evidence supports a finding that prior to August 6, 2013, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment, and that the criteria for establishing entitlement to TDIU are met.
ORDER

An initial disability rating of 70 percent prior to August 6, 2013 for service-connected depressive disorder is granted, subject to the regulations governing payment of monetary awards.

An initial disability rating in excess of 70 percent from August 6, 2013 for service-connected depressive disorder is denied.

A TDIU rating prior to August 6, 2013 is granted, subject to the regulations governing payment of monetary awards.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


